FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                 _____________________________

                         No. 1D17-3758
                 _____________________________

RAYMOND PARKER,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                 _____________________________


On appeal from the Circuit Court for Taylor County.
Greg S. Parker, Judge.

                          July 9, 2019


PER CURIAM.

    Appellant, Raymond Parker, was adjudicated guilty of first-
degree murder while armed, burglary and battery while armed,
and aggravated stalking. We affirm Appellant’s convictions
without further discussion. However, we must reverse the written
sentence imposed for aggravated stalking and remand for
resentencing only as to that count.

      In this case, the record demonstrates that the written
sentence does not conform to the oral pronouncement. The trial
court orally pronounced a sentence of five years’ imprisonment on
the aggravated stalking count, but the written sentence imposed a
life sentence on that count. The State concedes error.
     It is “a longstanding principle of law—that a court’s oral
pronouncement of sentence controls over the written document.”
Ashley v. State, 850 So. 2d 1265, 1268 (Fla. 2003); see also Nelson
v. State, 148 So. 3d 173, 174 (Fla. 1st DCA 2014) (citing Ashley and
reaffirming that “[t]he oral pronouncement of sentence controls
over the written sentence”). “To hold otherwise does serious harm
to the double jeopardy principles which have guided our courts for
centuries.” Ashley, 850 So. 2d at 1268-69. The State’s concession of
error, therefore, is well-taken. Wallach v. State, 242 So. 3d 442,
443 (Fla. 4th DCA 2018).

     “Where there is a discrepancy between the oral
pronouncement and the written sentence, we should remand for
the trial court to conform the written sentence to the oral
pronouncement.” Frost v. State, 769 So. 2d 443, 444 (Fla. 1st DCA
2000) (mem.) (citing Willis v. State, 656 So. 2d 261 (Fla. 1st DCA
1995)). Accordingly, Appellant’s case is remanded with
instructions that the written sentence for the count of aggravated
stalking be conformed to the oral pronouncement. ∗ Upon remand,
Appellant need not be present for the correction of the sentence,
since the correction “is merely a ministerial act.” Id. (citing Farmer
v. State, 670 So. 2d 1143, 1144 (Fla. 1st DCA 1996)); accord Sol v.
State, 268 So. 3d 749 (Fla. 4th DCA 2019) (citing Frost, 769 So. 2d
at 444). In all other respects the judgment of conviction and
sentences are affirmed.

     AFFIRMED, in part, REVERSED, in part, and REMANDED with
instructions.

ROWE, JAY, and M.K. THOMAS, JJ., concur.




    ∗
      Appellant preserved this issue by filing a motion pursuant to
Florida Rule of Criminal Procedure 3.800(b)(2). The trial court
failed to act on the motion within sixty days. Therefore, the motion
was deemed denied. Fla. R. Crim. P. 3.800(b)(2)(B).

                                  2
                _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


Andy Thomas, Public Defender, and Kathryn Lane, Assistant
Public Defender, Tallahassee, for Appellant.

Ashley Moody, Attorney General, and Tabitha Herrera, Assistant
Attorney General, Tallahassee, for Appellee.




                              3